DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 03/24/2022 have been considered. As directed by the amendment, claims 1-25, 27 are amended, claim 26 is canceled, claims 3-8, 10-11, 13 are withdrawn. Accordingly, an action on the merits follows regarding claims 1-2, 9,12,14-25, 27-28.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alstin(US 20080282453)(hereinafter Alstin).
Regarding claim 1, Alstin teaches an inflatable helmet (as shown in fig 4), comprising an airbag system comprising an airbag (2) and a shell (fig 1, in form of the collar) detachable from the airbag and enclosing the airbag when the airbag is in a non-inflatable state (para [0036], the airbag is folded and packed into a pocket arranged at the collar), and at least one size adjustment mechanism (para [0033], the sealing opening can be adjusted by a zipper, buttons, a hook and loop fastening, magnets, hooks, hands, buckles, safety pins, glue, tape, straps or the like), wherein the airbag is inflated to form the helmet configured to protect a head region of a user in case of an accident (fig 4).
Regarding claim 27, Alstin teaches an item of apparel comprising the inflatable helmet (fig 1, the apparel 1 is in a form of a collar system).
Regarding claim 28, Alstin teaches the item being a collar (fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alstin(US 20080282453).
Regarding claim 2, Alstin teaches the airbag system is arranged as a collar (fig 1), the collar comprises a sealed opening 12 at the front, the sealing may be a zipper, buttons, a Velcro fastening, magnets, hooks, hanks, buckles, safety pins, glue, tape, straps or the like (para [0033]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the fastening at the opening 12 of the collar system is arranged to adjust the diameter of the collar from a larger diameter (when the opening 12 is not fully closed) to a smaller diameter (when the opening 12 is fully closed) for the benefit of adjusting the collar size according to the user’s preference. 
Claims 9,12 are rejected under 35 U.S.C. 103 as being unpatentable over Alstin(US 20080282453), in view of Teh (US 20170127858)(hereinafter Teh).
Regarding claim 9, Alstin does not teach the at least one size adjustment mechanism comprises at least one elastic strap. However, in the same field of a neck support with a plurality of controlled airbags, Teh teaches an elastic strap 203 connected to the airbag system, the elastic strap 203 is arranged through the compressible material 201a, a portion of the strap forms a loop held by an adjusting element 204 (fig 2a) . It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the adjustment mechanism of Alstin with the elastic strap as taught by Teh for the benefit of adjusting the circumference of the collar structure (Teh, para [0031]).
Alstin does not teach the strap arrangeable between the airbag and the shell , at an exterior side of the shell facing the neck of an intended user or at an inside wall of the shell. However, Teh teaches the strap is arrangeable between the airbag and the shell (205), at an inside wall of the shell (fig 6a-c, the outer sleeve covers the strap and the support unit 201). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Alstin with the strap arrangement as taught by Teh for the benefit of protecting the airbag system in a fashionable way (Teh, para [0092]).
Regarding claim 12, Alstin does not clearly teach the size adjustment mechanism comprises a strap fastener arranged at the exterior side of the shell which is configured to not face the neck of the intended user. However, Teh teaches the adjusting element 204 is arranged at the exterior side of the shell which is configured not to face the neck of the intended user (fig 2A). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Alstin with the size adjustment arrangement as taught by Teh in fig 2A for the benefit of providing adjustment at the back of the neck, the size adjustment mechanism is not in user’s way in functioning other activities.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alstin(US 20080282453), in view of Cowell (US 2890467)(hereinafter Cowell).
Regarding claim 14, Alstin does not teach the at least one size adjustment mechanism comprises at least one strap in the form of a loop, arrangeable between the airbag and the shell, at an exterior side of the shell facing a neck of an intended user or at an inside wall of the shell. However, in the same field of life preservers to be worn around the neck, Cowell teaches at least one size adjustment mechanism comprises at least one strap (drawstring 16) in form of a loop (fig1), arrangeable between the airbag (11) and the shell at an inside wall of the shell (the drawstring 16 is threaded through the channel 15 of the sleeve 7). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the system of Alstin with the drawstring arrangement of Cowell so that the device when not in use will occupy a minimum of space (Cowell, column 1, lines 18-20).
Regarding claim 15, Cowell teaches the size adjustment mechanism further comprises a strap fastener (18) arranged at an end of the collar (fig 2) to fasten the at least one strap(16) such that each strap (16) is arranged through the strap fastener (18)(fig 2).
Claims 16-19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Alstin(US 20080282453), in view of Cowell (US 2890467), further in view of Kovacevich(US 20110167543)(hereinafter Kovacevich).
Regarding claim 16, Alstin does not teach the strap fastener comprises a spool member inside a housing. However, in the same field of endeavor, Kovacevich teaches the strap fastener comprises a spool member (fig 3A, a spool 224, 226) inside a housing (202)(para [0071]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap fastener of the modified Alstin with the bi directional device as taught by Kovacevich for the benefit of facilitating in securing two ends of the straps as using the spool onto which a line may be wound is well known in the art (Kovacevich, para [0009]). It is noted that the use of rotating spool member instead of a slider would have been an “obvious to try” approach because the use of such a well known fastener is not of innovation but of ordinary skill. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1382, 1396 (2007).
Regarding claim 17, Kovacevich teaches the at least one strap (206) is secured to the spool member (224) such that when the spool member (224) is rotated in a tightening direction, the at least one strap (206) will be drawn into the housing (fig 3B).
Regarding claim 18, Kovacevich taches the spool member (310) has teeth (392) around its periphery such that the spool member is locked in position after desired tightening (para [0087]).
Regarding claim 19, Kovacevich teaches the spool member is spring biased (by a biasing spring 370)(para [0082]).
Regarding claim 25, Alstin does not teach the strap fastener comprises a clamp and a spool. However, Kovacevich teaches the strap fastener (300) comprises a clamp (by retention of 302 into retention cap 346) and a spool (310, 320). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap fastener of the modified Alstin with the bi directional device as taught by Kovacevich for the benefit of facilitating in securing two ends of the straps as using the spool onto which a line may be wound is well known in the art (Kovacevich, para [0009]).
Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Alstin(US 20080282453), in view of Cowell (US 2890467), further in view of Doran (US 20090313739)(hereinafter Doran).
Regarding claim 20, Alstin does not tach the strap fastener is arranged such that each strap is divided into two loops with the strap fastener between them. However, in the same field of endeavor, Doran teaches a sleeve comprising a strap fastener (33) arranged such that each strap is divided into two loops with the strap fastener (33) between them (fig 6). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the size adjustment  of Alstin with the strap arrangement of Doran for the benefit of adjusting the collar size of the airbag system.
Regarding claim 21, Cowell teaches the strap fastener (18) divides the at least one strap (16) into a first loop, which extends around the collar (fig 1). Doran teaches the cord lock 33 divides the strap 30 into a second loop which extends freely from the strap fastener (fig 6).
Regarding claim 22, Doran teaches the first loop (extending around the sleeve) is larger than a second loop (extending freely from the strap fastener)(fig 7).
Regarding claim 23, Doran teaches a size of the first loop is inversely proportional to a size of the second loop (fig 7, as sliding the cord lock toward the first loop to close the opening of the sleeve, the diameter of the second loop becomes larger).
Regarding claim 24, Cowell teaches the strap fastener (18) is arranged to fasten the at least one strap (16) when a desired diameter of the collar is achieved (fig 1).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732